FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS March 9, 2012

                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court


 FREDERICK BANKS,

              Petitioner - Appellant,
                                                        No. 11-6192
 v.                                              (D.C. No. 5:11-CV-00151-C)
                                                       W.D. Oklahoma
 WARDEN, FTC, OKLAHOMA;
 FEDERAL BUREAU OF PRISONS;
 UNITED STATES PAROLE
 COMMISSION,

              Respondents - Appellees.


                           ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, MURPHY and MATHESON, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The court therefore orders the case submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Frederick Banks, proceeding pro se, appeals the district court’s denial of

the habeas corpus petition he filed pursuant to 28 U.S.C. § 2241. Invoking the

Administrative Procedures Act, three repealed statutes, and his own gross

misinterpretation of the Indian canon of construction, Banks argues the Bureau of

Prisons (“BOP”) failed to properly calculate his earned credits and the United

States Parole Commission failed to consider him for parole. The district court

dismissed with prejudice all Banks’s claims against all Defendants, concluding

the habeas action was successive because Banks has previously raised the claims

in prior § 2241 actions. See Stanko v. Davis, 617 F.3d 1262, 1269-70 (10th Cir.

2010) (holding that the bar on second or successive habeas petitions and the

abuse-of-the-writ doctrine apply to § 2241 petitions when petitioner is attempting

to raise issues that were or could have been decided in prior habeas actions).

      Our jurisdiction over Banks’s appeal arises under 28 U.S.C. § 1291.

Having reviewed Banks’s appellate brief, the magistrate judge’s Reports and

Recommendations, the district court’s Order, and the entire record on appeal, we

affirm the dismissal of Banks’s § 2241 habeas petition for substantially the

reasons stated by the district court. We deny Banks’s request to proceed in forma

pauperis.

                                              ENTERED FOR THE COURT


                                              Michael R. Murphy
                                              Circuit Judge

                                        -2-